REVISED SCHEDULE A To the Amended and Restated Subadvisory Agreement, made the 26th day of January, 2009, by and between Allianz Investment Management LLC, a Minnesota limited liability company, and J.P. Morgan Investment Management Inc., a Delaware corporation (the “Subadviser”). Effective April 29, 2011, compensation pursuant to Section 4 of the Subadvisory Agreement shall be calculated at the rate shown below based on the average daily net assets subject to the Subadviser's investment discretion in the applicable Fund: FundRate* AZL JPMorgan International Opportunities Fund 0.40% on the first $1 billion 0.35% thereafter AZL JPMorgan U.S. Equity Fund 0.45% on the first $100 million 0.40% thereafter *When average daily net assets exceed the first breakpoint, multiple rates will apply, resulting in a blended rate. For example, if average daily net assets are $300 million in the AZL JPMorgan U.S. Equity Fund, a rate of 45 bps would apply to $100 million, a rate of 40 bps would apply to the remaining $200 million. Acknowledged: ALLIANZ INVESTMENTJ.P. MORGAN INVESTMENT MANAGEMENT LLC MANAGEMENT INC. By:/s/ Brian MuenchBy:/s/ Sheryl James-Rosario Name:Brian MuenchName:Sheryl James-Rosario Title:PresidentTitle:Vice Presidenjt Revised April 29, 2011, to add AZL JPMorgan International Opportunities Fund 16
